Citation Nr: 0619779	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-23 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1959 to September 
1985.  He is the recipient of the Combat Infantryman Badge 
and the Bronze Star with five oak leaf clusters with one 
"V" device.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which, in pertinent part, 
granted service connection with a rating of 30 percent for 
PTSD, effective May 29, 2003.


FINDING OF FACT

The veteran's PTSD symptoms are reasonably shown to produce 
occupational and social impairment with reduced reliability 
and productivity; they do not cause deficiencies in most 
areas.


CONCLUSION OF LAW

An initial 50 percent rating is warranted for PTSD.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.125, 4.126, and 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Rating

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, the Board notes that the veteran is 
appealing the initial assignment of a disability rating.  As 
such, the severity of the disability is considered during the 
entire period from the initial assignment of the evaluation 
to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor.  38 
C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Under the provisions for rating psychiatric disorders, a 30 
percent disability rating requires evidence of the following:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.


The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting; inability to establish and maintain 
effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or 
own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not 
determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

Here, the records show that the veteran has been assigned a 
GAF score on three occasions.  Following a May 2003 
examination, Dr. H. arrived at a GAF score of 30.  After the 
veteran's August 2003 VA examination, the veteran was given a 
GAF score of 52.  After a VA examination in April 2004, the 
examiner arrived at a GAF score of 55.  

According to DSM-IV, a GAF score of 51 to 60 indicates the 
examinee has moderate symptoms or moderate difficulty in 
social, occupational, or school functioning. A GAF score of 
41 to 50 indicates the examinee has serious symptoms or a 
serious impairment in social, occupational, or school 
functioning.  A GAF score of 31-40 indicates the examinee has 
either some impairment in reality testing or communication or 
major impairment in several areas, such as work, school, 
family relations, judgment, thinking, or mood.  A GAF score 
of 21-30 indicates that the examinee's behavior is 
considerably influenced by delusions or hallucinations or 
there is serious impairment in communication or judgment or 
an inability to function in almost all areas.  

A GAF score is, of course, just one part of the medical 
evidence to be considered, but it is not dispositive.  The 
same is true of any physician's statement as to the severity 
of a condition.  It remains the Board's responsibility to 
evaluate the probative value of any doctor's opinion in light 
of all the evidence of record.  In this case, the Board does 
not find Dr. H's evaluation of the severity of the veteran's 
disability - as represented by the GAF score of 30 - to be 
persuasive.

Turning to his symptoms, it is pertinent that at none of the 
veteran's examinations, private or VA, does an examiner find 
impairment in communication.  At both the August 2003 and 
April 2004 VA examinations, the veteran was found to have 
"good" and "adequate" judgment.  The veteran does 
experience auditory hallucinations, but there is no 
indication that he is influenced by them.  At his August 2003 
VA examination, the examiner reported that the veteran knew 
the hallucinations were not real and described the veteran as 
"very relaxed."  The VA examiner in April 2004 indicated 
that "his reality testing seems excellent."  When reviewing 
Dr. H's statements, the VA examiner in 2004 indicated:

The posttraumatic stress syndrome are [sic] not at 
present interfering with [the veteran's] daily 
activities.  He is able to drive himself her for 
treatments and to care for his home and cook the 
meals and take his wife to her appointment[s].  His 
greatest stress in life at present seems to be the 
chronic illnesses that are causing increasing 
debilitation of his wife of many years.  He is most 
devoted and emotionally dependent upon her as he 
states she on him.  He has not worked since December 
of 2003.  He states that he quit work because of his 
probable pending surgery and because of his doctor's 
telling him that he should no longer work. . . 

The patient described his symptoms as improving and 
agrees that they improve on his medication.  I am in 
disagreement with the GAF score given by Dr. [H][.  
This veteran does have significant problems, but is 
not psychotic.  He has some difficulty in 
socializing.  However, he has been able to maintain 
total function and he is quite functional in running 
his life at present. . . . He has one good friend.  
He has several friendly acquaintances and maintenance 
[sic] a grand relationship with his wife.  I do not 
find him to be influenced by the fixed hallucinations 
that he has.  He is functional and able to do care 
for his wife and home and himself.  I do not see 
impairment in his reality testing.  His judgment 
seems to be good.  He does have moderate symptoms 
with occasional panic attacks although improving and 
certainly he has moderate difficulty in social or in 
occupational function. 

The Board finds the VA examiner's assessment of the veteran's 
functioning not only persuasive, but more in accord with the 
rest of the medical evidence.  Although the veteran may at 
one point have had more severe symptoms, the fact is that the 
symptoms do improve with medication.  It is also true that 
despite any symptoms he does experience, he is able to 
function well, taking care not only of himself, but of his 
ill wife, and maintaining their home.  The veteran also 
maintained successful, though few in number, personal 
relationships with his wife, family, and a friend.  VA 
examiners indicate that he is appropriately able to 
concentrate and remain oriented on time, person, place and 
situation, despite his reported hallucinations.  

The Board notes that Dr. H. found the veteran to be 
unemployable and at the doctor's behest, the veteran quit his 
job at the Post Office.  The Board also notes that the 
veteran had maintained continuous employment after discharge, 
nine years with a private company, followed by nine years at 
the U.S. Post Office.  In light of the examinations and the 
veteran's work history, the Board finds that the veteran's 
PTSD is not "severe" and that the lone GAF score of 30 is 
excessive to the veteran's symptomatology.  The Board finds 
unemployability to be excessive in light of the veteran's 
personal and employment history.  

The Board is left with question of whether a 50 percent 
(moderate) rating is more appropriate to the veteran's 
symptoms than his current 30 percent rating.  At the current 
30 percent rating, the veteran shows symptoms of depressed 
mood, anxiety, chronic sleep impairment and mild memory loss.  
The veteran's sleep impairment began as recurring nightmares, 
as reported by Dr. H. in May 2003.  The veteran's memory loss 
also only appeared during his initial visits with Dr. H. in 
May 2003.  The veteran started medication prior to filing his 
claim, and has since denied the nightmares and memory loss at 
his August 2003 and April 2004 VA examinations.  

The veteran's symptoms also match some criteria of the 50 
percent rating.  The veteran has panic attacks; however, 
these attacks are divided into two groups, one as pure panic 
attacks and a second as lingering panic following nightmares.  
He reports that he experiences panic attacks in crowds, 
although he avoids crowds to minimize this.  The two groups 
added together comprise panic episodes of at least once a 
week, which is part of the 50 percent rating.  The veteran 
also has difficulty establishing effective social and work 
relationships and has disturbance of motivation and mood.  At 
his April 2004 VA examination, the veteran reported that he 
was "uncomfortable" at work although he was sure that his 
colleagues liked him.  There are numerous instances in the 
record where the veteran asserts that he avoids contact with 
anyone other than a select few comprising his wife, his 
children and his one friend.  The veteran's disturbances in 
mood are characterized by hypervigilance, irritability and 
being easily startled.  As discussed above, the Board must 
apply the most appropriate rating to the veteran's 
disability.  38 C.F.R. § 4.7.  Any reasonable doubt must be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  While the 
symptomatology is mixed between the 30 and 50 percent rating 
criteria, the Board finds that the veteran's symptoms more 
nearly approximate the criteria for a 50 rating than a 30 
percent rating.  

The rule of Fenderson, supra, allows the Board to establish 
separate ratings for the service connected disability where 
appropriate.  The Board finds that staged ratings are not 
appropriate in this case.  Since the effective date of 
service connection, the veteran has been responsible for 
himself and his wife, as discussed above.  The veteran was 
successfully employed until he voluntarily quit.  He reported 
improvement in his symptoms during his April 2004 VA 
examination and his disability due to PTSD does not warrant a 
rating higher than 50 percent at any point during the service 
connected period and he warrants a 50 percent rating 
currently.  

The veteran's PTSD symptoms reduce his productivity and 
reliability by a level of impairment considered moderate.  
The symptoms most closely approximate the criteria for a 50 
percent rating than any other rating level.  No staged 
ratings are appropriate.  Therefore, the Board finds that a 
rating of 50 percent for PTSD is warranted, but no higher.  

II. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

A letter dated in December 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, supra.  A letter had previously been 
sent in October 2003, which, although it correctly informed 
the veteran that he needed to submit evidence showing his 
condition was worse, incorrectly referred to his claim as one 
to reopen and discussed submitting new and material evidence.  
The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The 2003 letters informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  The 
December 2003 notification letter asked for any treatment 
records and any evidence showing that the veteran's PTSD had 
worsened, even if that evidence comprised solely of the 
veteran's statement.  See Pelegrini II.  Although this letter 
was not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice, and the claim was 
readjudicated and a statement of the case (SOC) was provided 
to the veteran in May 2004.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Since service connection was 
granted, and the initial rating was assigned effective date 
of receipt of claim, there is no potential service connection 
or effective date issue that would warrant additional notice.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO provided the veteran an appropriate VA examination in 
2003 and again in 2004.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's PTSD since he was last examined.  
That is, the GAF score assigned at that time was 52, and it 
is currently 55, which is essentially the same assessment of 
his social and occupational functioning.  The veteran has not 
reported receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2003 and 2004 VA examination reports are thorough 
and supported by VA outpatient treatment records.  There is 
no rule as to how current an examination must be, and the 
Board concludes the examinations in this case are adequate 
upon which to base a decision.

Incidentally, the Board disagrees with the veteran's argument 
that the RO should not have scheduled another examination in 
2004, but simply accepted Dr. H.'s 2003 report.  On the 
contrary, with such a disparity in conclusions between the 
2003 VA examination and the 2003 private psychiatrist's 
report, the RO had no choice but to schedule another 
examination.  It is the responsibility of VA adjudicators, 
based upon their administrative experience and expertise in 
reviewing many claims of this nature, to determine at what 
point the record is sufficiently developed to support a 
reasonably informed decision.  See 38 C.F.R. §§ 3.159, 3.326 
(2005); see also Shoffner v. Principi, 16 Vet. App. 208, 213 
(2002) [holding that VA has discretion to decide when 
additional development is necessary]. It is not that VA 
doubts Dr. H's competency; rather, as discussed above, the 
probative value of his conclusions must be weighed as with 
any other medical evidence.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006). 


ORDER

A rating of 50 percent for PTSD, but no higher, is granted, 
subject to the laws and regulations governing payment of 
monetary benefits.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


